United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                   UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                       March 26, 2007

                                                                Charles R. Fulbruge III
                                                                        Clerk
                               No. 06-30339
                             Summary Calendar


                         UNITED STATES OF AMERICA,

                                                       Plaintiff-Appellee,

                                     versus

               JIMMY LEE FRANK, also known as Jimmie,

                                                      Defendant-Appellant.


          Appeal from the United States District Court
              for the Western District of Louisiana
                        (2:04-CR-20115-3)


Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Having    pleaded     guilty,    Jimmy   Lee   Frank   challenges      his

sentence, including 55-years imprisonment, for:              conspiracy to

interfere with commerce by robbery, in violation of 18 U.S.C. §§

371, 2; interfering with commerce by robbery, in violation of 18

U.S.C. §§ 1951(a), 2; and a firearm during a crime of violence, in

violation of 18 U.S.C. §§ 924(c)(1)(A)(ii), 2.

     Pursuant to United States v. Booker, 543 U.S. 220 (2005),

post-Booker sentences are reviewed for “reasonableness”, guided by



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
the factors stated in 18 U.S.C. § 3553(a).                 E.g., United States v.

Mares, 402 F.3d 511, 519 (5th Cir.), cert. denied, 126 S. Ct. 43

(2005).     In that regard, a district court’s factual findings are

reviewed for clear error; its interpretation and application of the

Guidelines, de novo.           E.g., United States v. Villegas, 404 F.3d

355, 359 (5th Cir. 2005).

     Frank contests his Guideline’s § 2B3.1(b)(4)(B) offense-level

enhancement, applicable if a person was “physically restrained to

facilitate commission of the offense or to facilitate escape”.                       He

claims reversible error because the victims of the robbery of a

casino were not tied, bound, or locked up.

     The presentence investigation report stated that Frank and his

codefendants escorted a security guard and several casino employees

to the casino manager’s office at gunpoint and instructed them not

to leave. Accordingly, the enhancement was applicable. See United

States    v.       Hickman,   151    F.3d       446,   460-61     (5th   Cir.   1998),

reinstated, in relevant part on reh’g en banc, 179 F.3d 230, 231

(5th Cir. 1999).

     Frank     also      contends    his    above-the-guidelines         sentence    is

unreasonable.            “Where,    as    here,   a    district    court   imposes    a

post-Booker non-Guidelines sentence — that is, one that deviates

... above ... the relevant Guidelines sentence as opposed to

departing with reference to an applicable Guidelines departure

provision      —    we   conduct    our    reasonableness       review     through   an


                                            2
abuse-of-discretion    lens,   paying   particular   attention   to   the

specific reasons given for deviating from the Guidelines.”       United

States v. Armendariz, 451 F.3d 352, 358 (5th Cir. 2006).

     Frank’s sentence was properly based on the district court’s

consideration of the 18 U.S.C. § 3553(a) factors, including:          the

nature and circumstances of the instant offense; Frank’s history

and characteristics; the need to promote respect for the law; and

the need to protect the public from Frank’s further crimes (in the

factual stipulation for his guilty plea, he admitted:       to joining

a conspiracy to commit armed robberies of approximately 17 truck-

stop casinos; and to participating in two armed robberies of

casinos).     See United States v. Smith, 440 F.3d 704, 707-10 (5th

Cir. 2006).

                                                           AFFIRMED




                                   3